Status of Application
1.	Acknowledgment is made of the amendments filed 12/17/2020. Upon entering the amendments, claims 3, 7, 9, and 12-13 are canceled and claim 1 is amended. Claims 1-2, 4-6, 8, 10-11, and 14-15 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/08/2020 was filed after the mailing date of the Non-Final Office Action on 03/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive low melting glass composition, and applicant's arguments show that the glass composition of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the subject matter previously indicated as rendering dependent claim 3 allowable has been placed into the sole independent claim 1. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
4.	Claims 1-2, 4-6, 8, 10-11, and 14-15 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed low melting glass composition. Specifically, the prior art fails to teach a glass composition comprising 55.0-75.0 wt% 2, 6.1-12.0 wt% B2O3, 2.0-8.0 wt% Al2O3, 2.0-6.5 wt% ZnO, and two or more alkali metal oxides in a total content of 10.5-20.0 wt%, wherein the thermal expansion of the glass at a temperature in the range of 25-400 °C is 7.0-11.0 x 10-6 K-1, and wherein the softening point of the glass is less than 600 °C.
The most relevant prior art references found are Ritter et al (US 2014/0106168) and Panzera et al (US 5176747). The difference from instant claims is that while Ritter et al teaches a glass composition comprising SiO2, Al2O3, B2O3, and ZnO in amount ranges that each overlap the corresponding ranges of the instant claim, Ritter does not teach or suggest that the inventive glass can have the CTE properties of the instant amended claims, and teaches away from any modification to alter the CTE to a value within the instantly claimed range. Panzera et al teaches a dental porcelain composition comprising a glass component containing 58-65 wt% SiO2, 1-4 wt% Al2O3, 7-13 wt% B2O3, 8-11 wt% ZnO, and Na2O and K2O in a combined alkali metal oxide amount of 6-11 wt%, but Panzera does not teach or suggest a glass meeting each compositional limitation of the currently presented claim set. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW11 January 2021